     Case 5:19-cv-00389-JGB-KK Document 1 Filed 03/01/19 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     Michael J. Manning, Esq. (State Bar No. 286879)
 2   Craig G. Côté, Esq. (State Bar No. 132885)
 3   Osman M. Taher, Esq. (State Bar No. 272441)
     David M. Fitzgerald (State Bar No. 282471)
 4   MANNING LAW, APC
 5   20062 SW Birch Street, Ste. 200
     Newport Beach, CA 92660
 6   Office: (949) 200-8755
 7   ADAPracticeGroup@manninglawoffice.com

 8

 9   Attorneys for Plaintiff: JOSEPH SANCHEZ

10

11                         UNITED STATES DISTRICT COURT

12           CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION

13

14                                         Case No.
     JOSEPH SANCHEZ, an individual,
15                                         Complaint For Damages And
                     Plaintiff,            Injunctive Relief For:
16
     v.                                     1. VIOLATIONS OF THE
17
                                               AMERICANS WITH DISABILITIES
18                                             ACT OF 1990, 42 U.S.C. §12181 et
     ERIC SONGHO LEE, an individual;           seq.
19
     SMART REAL ESTATE, a
20   California corporation; and DOES 1-    2. VIOLATIONS OF THE UNRUH
     10, inclusive,                            CIVIL RIGHTS ACT, CALIFORNIA
21
                                               CIVIL CODE § 51 et seq.
22                  Defendants.
23

24
           Plaintiff, JOSEPH SANCHEZ (“Plaintiff”), complains of Defendants ERIC
25
     SONGHO LEE, an individual; SMART REAL ESTATE, a California corporation;
26
     and Does 1-10 (“Defendants”) and alleges as follows:
27
                                        PARTIES:
28

                                             1
                                        COMPLAINT
     Case 5:19-cv-00389-JGB-KK Document 1 Filed 03/01/19 Page 2 of 9 Page ID #:2


 1         1.     Plaintiff is an adult California resident. Plaintiff has a Disabled Person
 2
     Parking Placard issued to him by the State of California. Plaintiff is substantially
 3
     limited in performing one or more major life activities, including but not limited to:
 4

 5   walking, standing, ambulating, sitting and grasping objects. As a result of these

 6   disabilities, Plaintiff relies upon mobility devices, including at times a wheelchair, to
 7   ambulate. With such disabilities, Plaintiff qualifies as a member of a protected class
 8
     under the Americans with Disabilities Act (“ADA”), 42 U.S.C. §12102(2) and the
 9
     regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq.
10

11         2.     Plaintiff brings this action acting as a “private attorney general” as

12   permitted under the American with Disabilities Act of 1990 (“ADA”) to privatize
13   enforcement of the ADA without the American tax payer(s) bearing the financial tax
14
     burden for such action.
15
           3.     Plaintiff is informed and believes and thereon alleges that SMART
16
     REAL ESTATE, a California corporation, owned the property located at 1920 E.
17
     Highland Avenue, San Bernardino, California 92420 (“Property”) on or around
18
     January 14, 2019.
19
           4.     Plaintiff is informed and believes and thereon alleges that Defendant
20
     SMART REAL ESTATE, a California corporation, owns the Property currently.
21
           5.     Plaintiff is informed and believes and thereon alleges that Defendant
22
     ERIC SONGHO LEE, an individual, owned, operated, and controlled WaBa Grill
23
     (“Business”) located at the Property on January 14, 2019.
24
           6.     Defendant ERIC SONGHO LEE, an individual operates and controls
25
     the Business located at the Property currently.
26
           7.     Plaintiff does not know the true names of Defendants, their business
27
     capacities, their ownership connection to the subject property and business, or their
28
     relative responsibilities in causing the access violations herein complained of, and
                                                2
                                           COMPLAINT
     Case 5:19-cv-00389-JGB-KK Document 1 Filed 03/01/19 Page 3 of 9 Page ID #:3


 1   alleges a joint venture and common enterprise by all such Defendants. Plaintiff is
 2   informed and believes that each of the Defendants herein, including Does 1 through
 3   10, inclusive, is responsible in some capacity for the events herein alleged, or is a
 4   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
 5   when the true names, capacities, connections, and responsibilities of the Defendants
 6   and Does 1 through 10, inclusive, are ascertained.
 7                               JURISDICTION AND VENUE
 8          8.     This Court has subject matter jurisdiction over this action pursuant
 9   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans
10   with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq. ("ADA").
11          9.     This court has supplemental jurisdiction over Plaintiff’s non-federal
12   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act
13   (“UCRA”) claims are so related to Plaintiff’s federal ADA claims in that they have
14   the same nucleus of operative facts and arising out of the same transactions, they
15   form part of the same case or controversy under Article III of the United States
16   Constitution.
17          10.    Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
18   real property which is the subject of this action is located in this district and because
19   Plaintiff's causes of action arose in this district.
20                                FACTUAL ALLEGATIONS
21          11.    Plaintiff went to the Business on or about January 14, 2019 to purchase
22   a meal.
23          12.    The Business is a facility open to the public, a place of public
24   accommodation, and a business establishment.
25          13.    Parking spaces are one of the facilities, privileges and advantages
26   reserved by defendants to persons at the property serving the Business.
27          14.    Unfortunately, although parking spaces were one of the facilities
28   reserved for patrons, there were no designated parking spaces available for persons
                                                  3
                                             COMPLAINT
     Case 5:19-cv-00389-JGB-KK Document 1 Filed 03/01/19 Page 4 of 9 Page ID #:4


 1   with disabilities that complied with the Americans with Disability Act Accessibility
 2   Guidelines (“ADAAG”) on January 14, 2019.
 3         15.    Instead of having architectural barrier free facilities for patrons with
 4
     disabilities, Defendants have: a built up curb ramp that projects from the sidewalk
 5
     and into the access aisle (Section 406.5). Furthermore, the curb ramp is in excess of
 6

 7   the maximum grade allowed by ADAAG specifications (Section 406.1). Therefore,

 8   currently, there is no compliant designated disabled parking serving the Business
 9   which is designed for persons with disabilities.
10         16.    Subject to the reservation of rights to assert further violations of law
11   after a site inspection found infra, Plaintiff asserts there are additional ADA
12   violations which affect him personally.
13         17.    Plaintiff is informed and believes and thereon alleges Defendants had
14   no policy or plan in place to make sure that there was a compliant accessible access
15   parking reserved for persons with disabilities prior to January 14, 2019.
16         18.    Plaintiff is informed and believes and thereon alleges Defendants have
17   no policy or plan in place to make sure that the designated disabled parking for
18   persons with disabilities comport with the ADAAG.
19         19.    The designated disabled parking spaces for use by persons with
20   disabilities are a tip over, crash, fall hazard or trip hazard because it contains a built
21   up curb ramp and cross slopes.
22         20.    Plaintiff personally encountered these barriers. These inaccessible
23   conditions denied the Plaintiff full and equal access and caused him difficulty,
24   humiliation and frustration.
25         21.    As an individual with a mobility disability who at times is dependent
26   upon a wheelchair or other mobility device, Plaintiff has a keen interest in whether
27   public accommodations have architectural barriers that impede full accessibility to
28   those accommodations by individuals with mobility impairments.
                                                 4
                                            COMPLAINT
     Case 5:19-cv-00389-JGB-KK Document 1 Filed 03/01/19 Page 5 of 9 Page ID #:5


 1          22.      Plaintiff is being deterred from patronizing the Business and its
 2   accommodations on particular occasions, but intends to return to the Business for the
 3   dual purpose of availing himself of the goods and services offered to the public and
 4   to ensure that the Business ceases evading its responsibilities under federal and state
 5   law.
 6          23.      The defendants have failed to maintain in working and useable
 7   conditions those features required to provide ready access to persons with
 8   disabilities.
 9          24.      The violations identified above are easily removed without much
10   difficulty or expense. They are the types of barriers identified by the Department of
11   Justice as presumably readily achievable to remove and, in fact, these barriers are
12   readily achievable to remove. Moreover, there are numerous alternative
13   accommodations that could be made to provide a greater level of access if complete
14   removal were not achievable.
15          25.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
16   alleges, on information and belief, that there are other violations and barriers in the
17   site that relate to his disability. Plaintiff will amend the complaint, to provide proper
18   notice regarding the scope of this lawsuit, once he conducts a site inspection.
19   However, please be on notice that the Plaintiff seeks to have all barriers related to
20   his disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding
21   that once a plaintiff encounters one barrier at a site, the plaintiff can sue to have all
22   barriers that relate to his disability removed regardless of whether he personally
23   encountered them).
24          26.      Given the obvious and blatant violation alleged hereinabove, Plaintiff
25   alleges, on information and belief, that the failure to remove these barriers was
26   intentional because: (1) these particular barriers are intuitive and obvious; (2) the
27   defendants exercised control and dominion over the conditions at this location prior
28   to January 14, 2019, (3) the lack of accessible facilities was not an accident because
                                                  5
                                             COMPLAINT
     Case 5:19-cv-00389-JGB-KK Document 1 Filed 03/01/19 Page 6 of 9 Page ID #:6


 1   had the defendants intended any other configuration, they had the means and ability
 2   to make the change.
 3         27.    Without injunctive relief, plaintiff will continue to be unable to fully
 4   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
 5                               FIRST CAUSE OF ACTION
 6   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
 7                                  42 U.S.C. § 12181 et seq.
 8         28.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 9   above and each and every other paragraph in this Complaint necessary or helpful to
10   state this cause of action as though fully set forth herein.
11         29.    Under the ADA, it is an act of discrimination to fail to ensure that the
12   privileges, advantages, accommodations, facilities, goods, and services of any place
13   of public accommodation are offered on a full and equal basis by anyone who owns,
14   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
15   Discrimination is defined, inter alia, as follows:
16                a.     A failure to make reasonable modifications in policies, practices,
17                       or procedures, when such modifications are necessary to afford
18                       goods, services, facilities, privileges, advantages, or
19                       accommodations to individuals with disabilities, unless the
20                       accommodation would work a fundamental alteration of those
21                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
22                b.     A failure to remove architectural barriers where such removal is
23                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
24                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
25                       Appendix "D".
26                c.     A failure to make alterations in such a manner that, to the
27                       maximum extent feasible, the altered portions of the facility are
28                       readily accessible to and usable by individuals with disabilities,
                                                 6
                                            COMPLAINT
     Case 5:19-cv-00389-JGB-KK Document 1 Filed 03/01/19 Page 7 of 9 Page ID #:7


 1                         including individuals who use wheelchairs, or to ensure that, to
 2                         the maximum extent feasible, the path of travel to the altered area
 3                         and the bathrooms, telephones, and drinking fountains serving
 4                         the area, are readily accessible to and usable by individuals with
 5                         disabilities. 42 U.S.C. § 12183(a)(2).
 6         30.       Any business that provides parking spaces must provide accessible
 7   parking spaces. 1991 Standards § 4.1.2(5). 2010 Standards § 208. Under the 1991
 8   Standards, parking spaces and access aisles must be level with surface slopes not
 9   exceeding 1:50 (2.0%) in all directions. 1991 Standards § 4.6.2. Under the 2010
10   Standards, access aisles shall be at the same level as the parking spaces they serve.
11   Changes in level are not permitted. 2010 Standards § 502.4. "Access aisles are
12   required to be nearly level in all directions to provide a surface for wheelchair
13   transfer to and from vehicles." 2010 Standards § 502.4 Advisory. Here the failure to
14   provide a level access aisle in the designated disabled parking space is a violation of
15   the law and excess slope angle in the access pathway is a violation of the law.
16         31.       A public accommodation must maintain in operable working condition
17   those features of its facilities and equipment that are required to be readily accessible
18   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
19         32.       Here, the failure to ensure that accessible facilities were available and
20   ready to be used by Plaintiff is a violation of law.
21         33.       Given its location and options, Plaintiff will continue to desire to
22   patronize the Business but he has been and will continue to be discriminated against
23   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
24   the barriers.
25                                SECOND CAUSE OF ACTION
26       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
27         34.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
28   above and each and every other paragraph in this Complaint necessary or helpful to
                                                  7
                                              COMPLAINT
     Case 5:19-cv-00389-JGB-KK Document 1 Filed 03/01/19 Page 8 of 9 Page ID #:8


 1   state this cause of action as though fully set forth herein.
 2         35.    California Civil Code § 51 et seq. guarantees equal access for people
 3   with disabilities to the accommodations, advantages, facilities, privileges, and
 4   services of all business establishments of any kind whatsoever. Defendants are
 5   systematically violating the UCRA, Civil Code § 51 et seq.
 6         36.    Because Defendants violate Plaintiff’s rights under the ADA, they also
 7   violated the UCRA and are liable for damages. (Civ. Code § 51(f), 52(a).) These
 8   violations are ongoing.
 9         37.    Plaintiff is informed and believes and thereon alleges that Defendants’
10   actions constitute intentional discrimination against Plaintiff on the basis of a
11   disability, in violation of the UCRA, Civil Code § 51 et seq., because Defendants
12   have been previously put on actual or constructive notice that the Business is
13   inaccessible to Plaintiff. Despite this knowledge, Defendants maintain their
14   premises in an inaccessible form, and Defendants have failed to take actions to
15   correct these barriers.
16                                          PRAYER
17   WHEREFORE, Plaintiff prays that this court award damages provide relief as
18   follows:
19         1.     A preliminary and permanent injunction enjoining Defendants from
20   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
21   51 et seq. with respect to its operation of the Business and Property; Note: Plaintiff
22   is not invoking section 55, et seq, of the California Civil Code and is not seeking
23   injunctive relief under the Disable Persons Act (Cal. C.C. §54) at all.
24         2.     An award of actual damages and statutory damages of not less than
25   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
26         3.     An additional award of $4,000.00 as deterrence damages for each
27   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
28   LEXIS 150740 (USDC Cal, E.D. 2016);
                                                 8
                                            COMPLAINT
     Case 5:19-cv-00389-JGB-KK Document 1 Filed 03/01/19 Page 9 of 9 Page ID #:9


 1         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 2   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
 3                               DEMAND FOR JURY TRIAL
 4         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
 5   raised in this Complaint.
 6

 7   Dated: February 28, 2019               MANNING LAW, APC
 8

 9                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
10                                       Michael J. Manning, Esq.
11                                       Craig G. Côté, Esq.
                                         Osman M. Taher, Esq.
12                                       David M. Fitzgerald
13                                       Attorneys for Plaintiff

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28
                                                9
                                           COMPLAINT
